    Case 1:18-cr-00538-MKB Document 45 Filed 11/01/20 Page 1 of 2 PageID #: 353




                                                            November 1, 2020

VIA ECF
The Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:    United States v. Ng Chong Hwa a.k.a Roger Ng, 18 Cr. 538 (MKB)

Dear Judge Brodie:

        On October 30, 2020, Defendant Roger Ng, through counsel, filed a Notice of Motion and
a Memorandum in Support of Defendant’s Motions to Dismiss the Indictment and for Other Relief
(collectively, “motion papers”). (See Dkt 42, Notice of Motion; Dkt. 43, Memorandum of Law.)
Pursuant to Paragraph 9 of the Protective Order, which requires the parties to file “Discovery
Materials under seal,” counsel filed the Memorandum of Law under seal because the memorandum
contains multiple references to documents and emails found in discovery. (Dkt. 26, Protective
Order ¶ 9.) Defendant now moves to unseal these motion papers, with the exception of Point IX
in the Memorandum of Law, which refers to documents marked as “Attorneys’ Eyes Only.”1 (See
Dkt. 43 at 116-122.) If the Court grants this request, counsel will file a Memorandum of Law that
redacts the entirety of Point IX.

       Defendant Ng and his counsel believe that the defendant’s factual and legal arguments
concerning why the Government’s Indictment against him lacks merit should be part of public

1
 Counsel is of course aware of this District’s rules concerning what material is not to be publicly
disclosed in a filing and we have acted in accordance with these rules.
 Case 1:18-cr-00538-MKB Document 45 Filed 11/01/20 Page 2 of 2 PageID #: 354




record. The Government has been steadily telling its story, through public filings, of the massive
1MDB theft for over four years. In the last four years, the Government has filed dozens of civil In
Rem Complaints setting forth detailed factual statements concerning the theft of 1MDB funds and
how those funds spread across the globe.

       Over the last two years, the Government has been steadily telling the story of how Roger
Ng, among others, was involved in these crimes, through the filing of the Indictment in this case.
More recently, the Government has filed an Information, charging Goldman Sachs Group, Inc., a
second Information charging Goldman Sachs (Malaysia) Sdn Bhd., a Plea Agreement with
Goldman (Malaysia) and a Deferred Prosecution Agreement for Goldman Sachs Group, Inc.
These publicly-filed documents implicate Ng, among others, in substantial criminal activity. The
motions of this defendant setting forth in detail why the Government’s Indictment of him should
be dismissed is a matter of overriding public concern and should be every bit as public as are the
Government’s filings tending to implicate him. Therefore, Ng respectfully requests that these
motions be made public and filed on the docket, with the exception, as noted, of the “Attorneys’
Eyes Only” material, which will be redacted.

       We thank the Court for its attention to this matter.

                                                              Respectfully submitted,



                                                              Marc A. Agnifilo, Esq., Of Counsel
                                                              Zach Intrater, Esq., Of Counsel
                                                              Teny R. Geragos, Esq.
                                                              Jacob Kaplan, Esq.

cc:    Counsel for the Government (via ECF)




                                                 2
